Citation Nr: 1626528	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1977 to May 1978.  He died in March 2006.  The appellant brings this claim as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In the May 2013 rating decision on appeal, the RO denied service connection for the cause of the Veteran's death, and also considered whether entitlement to DIC pursuant to 38 U.S.C. § 1318 was warranted.  The Board notes, however, that administrative decisions in February 2007 and February 2010 addressed and denied these claims, and that the appellant did not timely appeal either decision.  See 38 C.F.R. § 3.160(d).  As there are previous final denials in these claims, the correct characterization of the issues was whether new and material evidence had been submitted to reopen the claims, prior to addressing their merits.  See 38 C.F.R. § 3.156(a).  However, as the evidentiary burden on a claimant attempting to reopen a claim is higher than the burden of proving the claims on their merits, the Board concludes that there is no prejudice to the appellant in proceeding to address the merits of these claims.


FINDINGS OF FACT

1. The Veteran died on March [redacted], 2006; the immediate cause of death was noted as complicated axillary abscess; the death certificate also noted that diabetes was the underlying cause.  
 
2.  At the time of the Veteran's death, service connection was in effect for paranoid schizophrenia, evaluated as 70 percent disabling; left and right knee disabilities, each evaluated as 10 percent disabling; and epididymitis, evaluated as noncompensably disabling.  His combined evaluation for compensation was 80 percent, and he was in receipt of a total evaluation based on unemployability due to service-connected disability (TDIU), effective November 3, 1998.
 
3.  A service-connected disability did not play a material role in the Veteran's death, render him less able to withstand the effects of his fatal underlying disease, or hasten his death.

4.  The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially in causing the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015).

2.  The criteria for benefits under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 Dependents and Indemnity Compensation (DIC), the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.   

A letter dated in March 2013 discussed the evidence necessary to support the appellant's claim.  It advised the appellant of the allocation of duties between herself and VA regarding the development of a claim for benefits.  It discussed the disabilities for which the Veteran was in receipt of VA benefits.  It also explained the manner in which VA determines effective dates.  Subsequent correspondence provided the appellant with the status of her claims and requested that she submit or identify additional evidence.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  

With respect to VA's duty to assist, service and VA treatment records have been associated with the claims file.  

The Board acknowledges that an opinion has not been sought with respect to whether the cause of the Veteran's death was related to service.  However, the Board finds that such is not necessary in order to render a decision on this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79   (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no competent evidence linking the Veteran's fatal abscess to service or a service-connected disability.  Accordingly, an opinion regarding whether there is a relationship between the Veteran's cause of death and service, or service connected disability, is not warranted.

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active wartime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established for disease initially diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492   (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999). 

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2015).

The Veteran's death certificate indicates that the cause of death was complicated axillary abscess, and that diabetes was an underlying cause.  The Veteran died at a non-VA hospital.  The discharge summary indicates that the Veteran presented in February 2006 with skin infections and generalized weakness.  The author of the summary noted the Veteran's report that he had not seen a physician in 18 months, and that he had not taken insulin for his diabetes for at least one year.  Following treatment, a left shoulder infection did not improve, and extensive debridement was performed.  The findings included extensive myonecrosis of the left arm, and the cultures grew out Staph aureus resistant to methicillin.  He subsequently was found unresponsive, not breathing, with no pulse, and the providers were unable to resuscitate him.  

As noted, at the time of the Veteran's death, service connection was in effect for paranoid schizophrenia, evaluated as 70 percent disabling; left and right knee disabilities, each evaluated as 10 percent disabling, and epididymitis, evaluated as noncompensably disabling.  His combined evaluation for compensation was 80 percent, and he was in receipt of a total evaluation based on unemployability due to service-connected disability (TDIU), effective November 3, 1998.

Service treatment records reflect that the Veteran was diagnosed with schizophrenia during service, and met a medical board.  Physical examination in March 1978 revealed no abnormalities aside from schizophrenia.  Urinalysis was negative for sugar and albumin.  

VA treatment records indicate that the Veteran was first diagnosed with diabetes mellitus in February 1994.  Since then, there are notations in the records that he was noncompliant in taking his prescribed medications.  

A July 2014 lay statement from an individual claiming to be the appellant's power of attorney maintains that the Veteran's diabetes was diagnosed during service.  

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.  As noted, at the time of his death, the Veteran was in receipt of service connection for various disabilities; however, there is no competent evidence that any such disability was the immediate or underlying cause of death, or that any such disability was etiologically related to the Veteran's death. 

In reaching its conclusion, the Board notes that it has considered the lay statement submitted in support of this claim.  However, it must also be considered that the author of this statement does not appear to possess any medical expertise with regard to determining whether there is an etiological relationship between the Veteran's fatal abscess and service, or any service-connected disability.  See Jandreau (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board also notes that the appellant was advised of the evidence necessary to support her claim, and has neither submitted nor identified competent evidence demonstrating that the Veteran's fatal abscess was either related to service or a service-connected disability.   

In summary, the evidence fails to establish that the Veteran's service-connected disabilities either caused or materially contributed to his death.  The evidence also fails to establish that the fatal axillary abscess or diabetes mellitus was related to service.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death must be denied.

Compensation Under 38 U.S.C.A. § 1318

When a Veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such Veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the Veteran's death was service-connected.  38 U.S.C.A. § 1318. 

Even though a Veteran died of non-service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected, if: (1) the Veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999. 

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308  but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22. 

The Board notes that there have been a number of court decisions that have resulted in some confusion in the processing of claims for DIC under 38 U.S.C.A. § 1318.  Clarification has been provided by two recent decisions from Federal Circuit.  However, a discussion of the evolution of the handling of such claims is pertinent to the understanding of why this claim must now be denied. 

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), the Court found that a surviving spouse can attempt to demonstrate that the Veteran hypothetically would have been entitled to a different decision on a service connection claim, based on evidence in the claims folder or in VA custody prior to the Veteran's death and the law then applicable or subsequently made retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later decision, the Court found that 38 C.F.R. § 3.22(a), as it existed, permitted a DIC award in a case where the Veteran had never established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the claimant had to set forth the alleged basis for the Veteran's entitlement to a total disability rating for the 10 years immediately preceding his death.  Cole v. West, 13 Vet. App. 268, 278  (1999). 

In January 2000, in response to the above-referenced Court decisions, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibited "hypothetical entitlement" as a basis for establishing eligibility. 

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal Circuit held that for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (Veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106, did permit "hypothetical entitlement." 

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute.  260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also has "entitled to receive" language, as interpreted in Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106  to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a)  on the question as to whether a deceased Veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309 -16,317 (April 5, 2002). 

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318  should be interpreted in the same way and that 38 C.F.R. § 3.22  provided the correct interpretation.  The Federal Circuit also held that VA provided a permissible basis and sufficient explanation for its interpretation of the statutes as a bar to the filing of new claims posthumously by the Veteran's survivor, i.e., claims where no claim had been filed during the Veteran's life or the claim had been denied and was not subject to reopening- "hypothetical entitlement" claims.  Id. at 1379-80. 

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318  must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008). 

At the time of his death in on March [redacted], 2006, the Veteran was in receipt of a total evaluation based on unemployability due to service-connected disability. 
However, that rating dated from November 3, 1998.  38 U.S.C.A. § 1318 requires that the decedent have had disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death in order for its benefits to be warranted.  The Board finds that the Veteran was not in receipt of or entitled to receive compensation at the time of death for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death. 

In addition to recognizing the personal loss and sacrifice of the appellant in this case, the Board is sympathetic to her position with respect to the disposition herein.  The Board, however, is left with no recourse but to apply the law to the facts of case before it.  In light of the above discussion, the Board concludes that the appellant's claim for DIC under 38 U.S.C.A. § 1318  must be denied because the Veteran did not have a service-connected disability that was continuously rated as totally disabling for a period of 10 or more years immediately preceding his death. 





ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.



____________________________________________
	MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


